Citation Nr: 0324872	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  95-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a bilateral wrist 
and hand condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1952 to May 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1994 RO rating decision that denied service 
connection for a back condition and a bilateral wrist and 
hand condition.


FINDINGS OF FACT

1.  A back condition was not present in service or for many 
years later, and is not related to a disease or injury in 
service.

2.  A disability of either wrist or hand was not present in 
service or for many years later, and a disability of either 
wrist or hand is not related to a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  A back disability, including arthritis of the lumbosacral 
spine, was not incurred in or aggravated by active service; 
nor may arthritis be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A disability of either wrist or hand, including arthritis 
of the right wrist, was not incurred in or aggravated by 
active service; nor may arthritis be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for a back disorder and a 
bilateral wrist and hand condition, and that the requirements 
of the VCAA have, in effect, been satisfied.

The veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  In a July 2002 letter, the RO notified the veteran 
of the evidence needed to substantiate his claims.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the evidence is 
sufficient to decide the claims without providing the veteran 
with a contemporary examination to determine the nature and 
extent of the claimed disabilities, that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claims, and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the him in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for a Back Condition

A.  Factual Background

The veteran had active service from May 1952 to May 1954.  
Service documents do not show that the veteran engaged in 
combat with the enemy while in service.

Service medical records do not show the presence of a back 
disability.  The report of the veteran's examination in May 
1954 for release to inactive duty is negative for a back 
condition.  

VA and private medical records show that the veteran was 
treated for various conditions from 1954 to 2002.  The more 
salient medical reports related to the claims considered in 
this appeal are discussed in the appropriate sections of this 
decision.

A VA report shows that the veteran was hospitalized from 
February to March 1968 for treatment of pleurisy and obesity.  
His medical history did not indicate back problems.

A private medical report reveals that the veteran was 
hospitalized in February 1977 for treatment of acute coronary 
insufficiency, arteriosclerotic heart disease, generalized 
viral infection, and question of anicteric hepatitis.  His 
past medical history notes hospitalization for pneumonia in 
1963 and appendectomy many years ago.

A private medical report shows that the veteran underwent 
radiological evaluation of his lumbosacral spine in February 
1984.  The impression was minimal degenerative spondylosis.

Private medical reports show that the veteran was treated for 
a pilonidal cyst at the base of his spine in May 1984 that 
started 2 days ago.  A history of hypertension was noted.

A document dated in May 1990 shows that the veteran applied 
for workers' compensation based on an injury at work in May 
1990.  He reported feeling pain in his lower back while 
moving a metal plate at work.

A private medical report reveals that the veteran underwent 
examination in May 1990.  His chief complaint was pain in the 
region of the left lower extremity and back pain.  He 
reported that his symptoms developed at work while he was 
lifting some boxes.  His medical history was noncontributory, 
noting a history of surgery for appendectomy and 
tonsillectomy.  X-ray evaluation of the lumbosacral spine 
revealed narrowing of the L5-S1 disc space with sclerosis.  
The examiner's impression was a bulging and/or herniation of 
disc with compression of the L4 nerve roots that was 
improving.

In a letter dated in March 1994, the signatory, a medical 
doctor, noted that the veteran had been under his care for 
approximately 10 years.  It was noted that the veteran had 
been treated for hypertension, gout, hypercholesterolemia, 
and most recently for inflammatory arthritis primarily 
affecting the right wrist.  It was noted that the veteran had 
had moderate to low back pain symptoms over the past 4 years.

The veteran testified at a hearing in March 1995.  His 
testimony was to the effect that he had been kicked in the 
back in service by his drill instructor.  He testified that 
he was treated for medical problems after this incident and 
that no medical report was prepared of this treatment because 
he was a black man and the military authorities did not want 
to create any obstacles to integration in service.  He 
testified to the effect that a back condition was not noted 
on the report of his medical examination for separation from 
service because he didn't want to be delayed in his 
separation from service.  He testified that he was treated 
for a pilonidal cyst around 1954, shortly after separation 
from service, and that the doctors who treated him wanted to 
know if he had been kicked in the back.

Statements from 2 acquaintances of the veteran were submitted 
at the above hearing.  In one statement, the signatory 
reports having known and working with the veteran since May 
1957.  It was noted that the veteran had a known back injury 
when he started work and that he was treated for back 
problems at work on numerous occasions.  In the other 
statement, the signatory reports having known the veteran and 
working with him since 1964.  It was noted that the veteran 
was known to have a back problem related to service and that 
he could not perform various functions with his back due to 
this condition. 

In a letter dated in June 1997, the signatory, the medical 
doctor who submitted the above-noted March 1994 letter, noted 
that the veteran had been under his care for approximately 15 
years.  It was noted that the veteran had received treatment 
for gout, hypertension, hypercholesterolemia, and 
osteoarthritis.

A VA report shows that X-rays were taken of the veteran's 
lumbosacral spine in April 1999.  The impression was 
degenerative joint disease at L4-5 and L5-S1 with facet 
arthropathies and degenerative changes of the right 
sacroiliac joint.

In a statement dated in January 2001, the veteran's wife 
reports being married to the veteran since 1959.  She stated 
that she remembered visiting the veteran while he was 
hospitalized before their marriage, but could not recall the 
exact dates.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 2002).  In this case, the 
evidence does not show that the veteran engaged in combat 
with the enemy.  Hence, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.

The service medical records do not show the presence of a 
back condition.  Nor do the post-service medical records 
reveal the presence of a chronic back disability, arthritis 
of the lumbosacral spine, until around 1984.  There is no 
competent evidence that links the veteran's back condition, 
first found long after service, to an incident of service.

Statements and testimony from the veteran are to the effect 
that he was harassed in service because he was a black man 
and that this harassment included being kicked in the back 
that resulted in his current back disability.  Statements 
from acquaintances of the veteran and his wife were received 
in support of the veteran's statements and are to the effect 
that the veteran had medical problems, including a back 
condition, since the 1950's.  This evidence is not as 
credible as the objective medical records do not demonstrate 
the presence of a back disability until many years after 
service and do not corroborate the veteran's statements 
regarding an injury to the back in service.  Recollections of 
medical findings and diagnoses more than 40 years after the 
alleged service incident have slight probative credibility 
absent confirmatory clinical records to substantiate such 
recollections.  The veteran's testimony is also to the effect 
that he was discriminated against in service and that reports 
of treatment for a back condition were not reported in 
service for political reasons.  These statements are not 
corroborated by any complaints of harassments at the time of 
the alleged incidents or other contemporary evidence.

After consideration of all the evidence, the Board finds that 
it does not demonstrate the presence of a back condition in 
service or for many years later, and that it does not link 
the veteran's current back condition, first demonstrated many 
years after service, to an incident of service.  The 
preponderance of the evidence is against the claim for 
service connection for a back condition, and the claim is 
denied.

II.  Service Connection for a Bilateral Wrist and Hand 
Condition

A.  Factual Background

Service medical records note that the veteran had a history 
of healed laceration of the lateral aspect of the 5th finger 
of the right hand on reexamination in May 1952 for entry into 
service.  A report of treatment in September 1953 and October 
1953 show that he was seen for skin problems with his 
fingers, hands, and feet.  At the examination in May 1954 for 
release to inactive duty, a musculoskeletal disability of 
either hand or wrist was not found.

Private medical reports from the veteran's former employer 
show that he was seen for various problems from 1954 to 1992, 
including problems with his hands.  In February 1956, he was 
seen for a splinter of the right index finger.  In April 
1956, he was seen after a wire penetrated his right middle 
finger.  In September 1956, he was seen for a laceration of 
the left ring finger.  In 1958, he was seen for tenderness 
near the nail of the right middle finger.  No abnormalities 
were found.  In March 1959, he was seen for laceration of the 
right middle finger.  In October 1959, he was seen for 
laceration of the right little finger.  In December 1959, he 
was seen for a splinter of the right little finger.  In March 
1961, he was seen for a lump on the left middle finger.  

A VA report shows that the veteran was hospitalized from 
February to March 1968 for treatment of pleurisy and obesity.  
His medical history did not indicate problems with either 
hand or wrist.

A private medical report reveals that the veteran was 
hospitalized in February 1977 for treatment of acute coronary 
insufficiency, arteriosclerotic heart disease, generalized 
viral infection, and question of anicteric hepatitis.  His 
past medical history notes hospitalization for pneumonia in 
1963 and appendectomy many years ago.

A private medical report shows that the veteran was evaluated 
around 1987.  Carpal tunnel syndrome was suspected.

In a letter dated in March 1994, the signatory, a medical 
doctor, noted that the veteran had been under his care for 
approximately 10 years.  It was noted that the veteran had 
been treated for hypertension, gout, hypercholesterolemia, 
and most recently for inflammatory arthritis primarily 
affecting the right wrist.  

The veteran testified at a hearing in March 1995.  His 
testimony was to the effect that he had been struck on the 
right wrist with a crop in service by his drill instructor.  
He testified that he was treated for medical problems after 
this incident and that no medical report was prepared because 
he was a black man and the military authorities did not want 
to create any obstacles to integration in service.  He 
testified to the effect that a wrist or hand condition was 
not noted on the report of his medical examination for 
separation from service because he didn't want to be delayed 
in his separation from service.  

In the letter dated in June 1997, the medical doctor noted 
that the veteran had been under his care for approximately 15 
years.  It was noted that the veteran had received treatment 
for gout, hypertension, hypercholesterolemia, and 
osteoarthritis.



B.  Legal Analysis

The service medical records show that the veteran was seen 
for skin problems of his hands, but these records do not show 
the presence of disability of either hand or wrist other than 
a laceration of the 5th finger of the right hand that was 
present at the time of the veteran's entry into service.  The 
post-service medical reports of his treatment from the mid 
1950's to early 1960's reveal that he was seen for acute 
problems with his hands, but the post-service medical reports 
do not indicate the presence of a disability of the hands or 
wrists until 1987 when possible carpal tunnel syndrome was 
noted on a private medical report of his treatment.  In a 
letter dated in March 1994, a medical doctor notes that the 
veteran has been treated for arthritis of the right wrist.  
There is no competent evidence that links any disability of 
the wrist or hand, first found long after service, to an 
incident of service.

Statements and testimony from the veteran are to the effect 
that he has a disability of the hands and wrists that is due 
to injury in service.  He testified to the effect that he was 
treated for such injury in service, but the reports of this 
treatment were not recorded for political reasons and to 
harass him.  His statements regarding his harassment and the 
failure to record reports of his treatment while in service 
are not corroborated by other evidence and are not credible.  
His statements linking a disability of the wrists and hands 
to an injury in service are not considered competent evidence 
because the record does not show that he has the experience, 
training or education to make medical diagnoses, statements 
or opinions.  38 C.F.R. § 3.159(a)(1); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board finds that the evidence does not show the presence 
of a disability of the hands or wrists in service or for many 
years later, and does not link any disability of the hands 
and wrists found many years after service to an injury or 
disease in service.  The preponderance of the evidence is 
against the claim for service connection for a bilateral 
wrist and hand disability.

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claims because the preponderance of 
the evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a back condition is denied.

Service connection for a bilateral wrist and hand disability 
is denied.



____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



